Citation Nr: 0829011	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  04-17 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island




THE ISSUE

Entitlement to an evaluation in excess of 20 percent prior to 
October 18, 2007 and in excess of 30 percent beginning 
October 18, 2007 for service-connected bilateral compound 
fracture of the mandible with decreased inter-incisal motion.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty from September 1967 to 
February 1969.  

In December 2006, the Board of Veterans' Appeals (Board) 
denied the issue of an increased evaluation in excess of 10 
percent for the service-connected myositis ossificans of the 
right quadriceps and remanded the issue of an increased 
evaluation in excess of 20 percent for service-connected 
disability of the mandible to the RO for additional 
development of the record.  

A January 2008 rating decision granted a 30 percent rating 
for service-connected disability of the mandible, effective 
on October 18, 2007.  The veteran continued his appeal.  



FINDINGS OF FACT

1.  The service-connected disability manifested by the 
residual of a bilateral compound fracture of the mandible is 
not shown to be productive of a limitation inter-incisal 
motion of the temporomandibular articulation to less than 29 
millimeters (mm) prior to October 18, 2007.  

2.  The service-connected disability currently is shown to be 
productive of a limitation of inter-incisal motion to less 
than 20 mm but not to 10 mm or less.  




CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
20 percent for the service-connected disability of the 
mandible prior to October 18, 2007 have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.7, 4.150, including Diagnostic Codes 9904, 9905 (2007).  

2.  The criteria for the assignment of a rating in excess of 
30 percent for the service-connected disability of the 
mandible beginning on October 18, 2007 have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.7, 4.150, including Diagnostic Codes 9904, 9905 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2006).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  

In September 2002 and in January 2007, the RO sent the 
veteran a letter in which he was informed of the requirements 
needed to establish entitlement to an increased rating.  

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  No additional private evidence was 
subsequently added to the claims files.  

The Board notes that the veteran was informed in the January 
2007 letter that an effective date would be assigned if his 
increased rating claim was granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The veteran was also told in the August 2006 letter that, 
depending on the disability involved, a rating from no 
percent to 100 percent could be assigned; that VA used a 
published schedule for rating disabilities that determined 
the rating assigned; and that evidence considered in 
determining the disability rating included the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  

Although the August 2006 letter did not specifically talk 
about providing evidence on the impact that the veteran's 
service-connected low back disability has on his daily life, 
this is not prejudicial because a reasonable person could be 
expected to understand from the notices that the impact of 
the disability on his daily life is relevant to 
substantiating the claim.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on a claim.  38 U.S.C.A. § 5103A 
(d); 38 C.F.R. § 3.159.  A VA examination was conducted in 
October 2007.  

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law And Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2007).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  

Separate diagnostic codes identify the various disabilities.  
In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  

Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, which is the situation with respect to the issue 
currently on appeal, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  

A claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

The Court has held that an evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.40, 4.45 (2007); see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2007).  


Schedular Criteria

Under Diagnostic Code 9904, a no percent rating is applicable 
for a slight displacement of the mandible, a 10 percent 
disability evaluation is contemplated for moderate 
displacement, and a 20 percent disability evaluation is 
warranted for severe displacement.  It is noted that rating 
are dependent upon the degree of motion and relative loss of 
masticatory function.  38 C.F.R. § 4.150, Diagnostic Code 
9904.  

The Board observes that the words slight, moderate and severe 
are not defined in the Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate the evidence to 
the end that its decisions are "equitable and just."  38 
C.F.R. § 4.6.  

Under Diagnostic Code 9905, limited motion of the temporal 
mandibular articulation warrants a minimum rating of 10 
percent where there is a maximum of 40 mm of inter-incisal 
range of motion.  Lateral excursion of 0 to 4 millimeters 
also warrants a 10 percent rating.  A 20 percent rating is 
warranted where there is 21 to 30 mm of inter-incisal range 
of motion.  A 30 percent rating is assigned where there is 11 
to 20 mm of inter-incisal range of motion.  A 40 percent 
rating is warranted where there is 0 to 10 mm of inter-
incisal range of motion.  38 C.F.R. § 4.150, Diagnostic Code 
9905.  


Analysis

Service connection for disability of the mandible was granted 
by a rating decision in December 1969; and the disability was 
assigned a no percent evaluation under Diagnostic Code 9904, 
effective on February 10, 1969.  

A claim for increase was received by VA in April 2002, and a 
December 2002 rating decision assigned a 20 percent 
evaluation for the service-connected disability, effective on 
April 18, 2002.  The veteran timely appealed.  As noted, a 30 
percent rating was subsequently assigned and made  effective 
on October 18, 2007.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an evaluation in excess of 20 
percent for the service-connected disability of the mandible 
prior to October 18, 2007.  

The Board would note that a 20 percent evaluation is the 
highest rating available under Diagnostic Code 9904 for 
malunion of the mandible.  Additionally, the evidence, 
including VA examinations in October 2002 and June 2004, does 
not show limited motion of the inter-incisal range of less 
than 21 mm, as required for a rating in excess of 20 percent.  

There is evidence on VA examination on October 18, 2007 of 
increased disability of the mandible, as inter-incisal range 
of motion was noted to be limited to 13 mm unstrained and to 
21 mm strained.  It was reported that some of the veteran's 
teeth were missing and that the missing teeth and the normal 
alveolar bone loss that goes along with missing teeth could 
be replaced by partial dentures.  As noted, a rating in 
excess of 30 percent requires limitation of inter-incisal 
motion to 10 mm or less.  

Further, the Board finds that the veteran's complaints in 
October 2007 of pain, generalized headaches, bilateral 
earaches and difficulty chewing are contemplated in the 30 
percent rating that is already assigned, as this 30 percent 
rating is greater than that provided for severe displacement 
of the mandible due to malunion.  Consequently, a higher 
evaluation is not warranted under DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

Therefore, the veteran's claim for a rating in excess of 30 
percent for his disability of the mandible beginning on 
October 18, 2007 must also be denied.  38 C.F.R. § 4.150, 
Diagnostic Code 9905.  

The Board has also considered whether the veteran is entitled 
to a separate or higher evaluation under another diagnostic 
code throughout the appeal period.  However, the veteran has 
not been shown to have chronic osteomyelitis or 
osteoradionecrosis, loss of mandible, nonunion of the 
mandible, loss of the ramus, loss of the condyloid process, 
loss of the hard palate, loss of the maxilla, or malunion or 
nonunion of the maxilla,  rendering 38 C.F.R. § 4.150, 
Diagnostic Codes 9900-9903, 9906-9912, and 9914-9916 
inapplicable.  

With respect to Diagnostic Code 9913, involving loss of 
teeth, the Board notes that, although there is a notation on 
examination in October 2007 of missing teeth, the examiner 
specifically stated during the examination that the missing 
teeth could be replaced by partial dentures.  Consequently, 
this code would not be applicable.  

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2007).  

In this regard, the schedular provisions in this case are not 
shown to be inadequate for the purpose of evaluation the 
severity of service-connected disability.  A rating in excess 
of that assigned is provided for certain manifestations of 
the service-connected disability at issue, as noted 
hereinabove, but those manifestations are not present in this 
case.  

The medical evidence, including the VA examinations in June 
2004 and October 2007, shows that the service-connected 
disability causes problems with temporomandibular 
functioning, for which he is assigned a 30 percent rating.  
However, the Board finds that there is no basis for finding 
an unusual or exceptional disability picture due to markedly 
interferences with employment or frequent hospitalization in 
this case.  Accordingly, the Board that consideration of a 
higher rating on an extraschedular basis is not required.   



ORDER

An evaluation in excess of 20 percent prior to October 18, 
2007 and in excess of 30 percent beginning October 18, 2007 
for service-connected disability of the mandible is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  


 Department of Veterans Affairs


